Citation Nr: 1643470	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-27 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to December 1955.  
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In September 2015, the Veteran testified at a Board hearing before a former Veterans Law Judge (VLJ).  A transcript of this proceeding is associated with the claims file.  In March 2016, the Veteran was notified that the VLJ who had presided over his hearing was no longer available to decide his case and he was given the opportunity to have a new hearing before another Veterans Law Judge.  The Veteran declined the opportunity to attend another hearing in March 2016.    

In June 2016, the Board remanded the matter to obtain a VA examination.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the Board remand.  Specifically, an adequate examination was conducted in July 2016.  Although the Veteran's hearing could not be tested, this was through no fault of VA's and there is no evidence that a new examination would provide different results.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has Level VI hearing acuity in the right ear under 38 C.F.R. § 4.85, Table VIA, which represents pure tone threshold averages of 70-76 decibels.  

2.  The Veteran has Level VII hearing acuity in the left ear under 38 C.F.R. § 4.85, Table VIA, which represents pure tone threshold averages of 77-83 decibels.  

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383, 3.385, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability Ratings in General

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Under VA's rating schedule, hearing impairment is evaluated based on audiological testing, including a pure tone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  The pure tone threshold average is the average of the pure tone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a pure tone audiometry test.  See id.  To find the appropriate disability rating based on test results, the pure tone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI. See id., Table VI.  The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss.  See id., Table VII.

Under 38 C.F.R. § 4.86, there are additional provisions for certain exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Increased Rating for Bilateral Hearing Loss Claim Analysis

The Veteran contends that he is entitled to a rating in excess of 30 percent for his bilateral hearing loss.  In the September 2015 Board hearing, he testified that his hearing has worsened since the July 2012 examination.   Specifically, he contended that his hearing aids do not improve his hearing anymore and his wife testified that she occasionally yells so he can hear her.  The transcript of the hearing shows that the Veteran had difficulty hearing the questions that were asked of him.  

The Veteran was afforded a VA audiological evaluation in July 2012.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
75
80
85
LEFT
50
60
80
85
90

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 74 percent in the left ear.

The Veteran was afforded a VA examination in July 2016, in compliance with the Board remand.  The examiner indicated, however, that the Veteran had had a cerebrovascular accident in May 2016 and was unable to follow the directions for pure tone threshold testing, and was unable to understand the directions for speech recognition and word recognition testing.  The examiner stated that the use of the word recognition score is not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of puretone average and word recognition scores inappropriate.

In light of the available evidence, the Board finds that the Veteran's hearing loss does not warrant a compensable rating.  In making this determination, the Board found the July 2012 VA examination probative.  The July 2012 examination results demonstrated an exceptional pattern of hearing loss because the Veteran had pure tone thresholds at 55 decibels or more at frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.86.  The Veteran's hearing loss will thus be analyzed under Table VI or Table VIA, whichever results in the higher numeral.  

Table VI bases numeric designations of hearing impairment on pure tone threshold averages and speech discrimination scores.  The July 2012 examination shows that the right ear's pure tone threshold average was 75 and the speech discrimination score was 84 percent, a combination that warrants a 'III' numeric designation pursuant to Table VI.  The left ear's pure tone threshold average was 79 and the speech discrimination score was 74 percent, a combination that warrants a 'VI' numeric designation pursuant to Table VI.  Pursuant to Table VII, after entering the Veteran's left ear (as the poorer ear) and right ear numeric designations, he is entitled to a 10 percent rating.  38 C.F.R. § 4.85.

Table VIA bases numeric designations of hearing impairment only on pure tone threshold average.  Under Table VIA, the right ear warrants a 'VI' numeric designation and the left ear warrants a 'VII' numeric designation.  Pursuant to Table VII, after entering the Veteran's left ear (as the poorer ear) and right ear numeric designations, the Veteran is entitled to a 30 percent rating.  38 C.F.R. § 4.85.  

Thus, under either calculation, the Veteran's hearing loss does not warrant a rating in excess of 30 percent.  38 C.F.R. § 4.85.  

Unfortunately, the Board could not use the July 2016 examination results to assist in determining the current severity of the Veteran's hearing loss, and the Veteran has not alleged that a new examination would be useful.  While the Board certainly sympathizes with the difficulties he has faced following his cerebrovascular accident, it appears at this time he is simply not able to undergo an adequate audiological examination, so a decision must be made on the evidence as it now stands.  Certainly if the Veteran's condition improves and he is able to comply with testing at some point in the future, he should file another claim for an increase.

The Board considered the Veteran's and his wife's statements regarding the severity of his hearing loss.  The Board finds, however, that the VA examinations afforded to the Veteran are more probative in establishing his specific level of hearing loss because the disability ratings for hearing impairment are derived by a mechanical application of audiometric evaluation results to the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, even considering the Veteran's reports as to the effects of his hearing loss on his daily life, the competent evidence shows that the criteria for a higher rating are not met.  



Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Veteran's service-connected bilateral hearing loss disability is manifested by signs and symptoms such as hearing loss, having difficulty using the phone, and the use of hearing aids.  These signs and symptoms, and their resulting impairment, are aptly contemplated by the rating schedule as part of the evaluation of hearing impairment.  38 C.F.R. §§ 4.85, 4.86(a).  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration; thus a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not show, and the Veteran has not alleged, that his bilateral hearing loss has rendered him unemployable.  Thus, the issue has not been raised in this case.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in May 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's VA medical records, statements, and hearing transcript.  The Veteran was also afforded several VA compensation and pension examinations to assist in determining the severity of the Veteran's bilateral hearing loss.  The July 2012 examination was adequate because it was performed by an audiologist, was based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

Although the Veteran's hearing could not be tested at the July 2016 examination, the evidence does not show, and the Veteran does not allege, that he would now be able to fully participate in another examination.  The Board thus finds that a remand for a new examination would prove fruitless and VA satisfied its duty to assist.  

Additionally, the Veteran provided testimony to the Board in March 2016.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to his symptomatology when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  No new evidence was received following the August 2016 Supplemental Statement of the Case.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.



ORDER

Entitlement to a rating in excess of 30 percent for bilateral hearing loss is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


